Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on August 31, 2020.  
2.   Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, how the calculation of a cost to score ratio as a function of the cost and the score is not explicitly taught in specification. The specification just states what is claimed. For example, paragraph 4 states, “The method includes calculating a cost to score ratio as a function of the cost and the score.” There is no formula how calculating a cost to score ratio is actually performed. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11 are directed to the abstract idea of a system/method for calculating an edible score, based on performance profile data relating to a user; determining, an edible of interest and received, nourishment information relating to the edible of interest.
The claim(s) recite(s) “determining an edible of interest; receiving nourishment information relating to the edible of interest to a user; generating a score, using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data; and generating the score using the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; determining a cost associated with the edible; calculating a cost to score ratio as a function of the cost and the score; and displaying the cost to score ratio.”
The limitations of “determining an edible of interest; receiving nourishment information relating to the edible of interest to a user; generating a score, using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data; and generating the score using the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; determining a cost associated with the edible; calculating a cost to score ratio as a function of the cost and the score; and displaying the cost to score ratio,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of Certain Methods Of Organizing Human Activity, which are concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “computing device, display interface,” nothing in the claim element precludes the step from practically being performed by managing personal behavior and following rules or instructions. For example, but for the “computing device” language, “determine an edible of interest” in the context of this claim encompasses the user manually determining and edible of interest. Similarly, the “receiving nourishment information relating to the edible of interest to a user,” under its broadest reasonable interpretation, covers concepts performed by managing personal behavior and following rules or instructions, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by managing personal behavior and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing device, display interface” to perform all of the “determining; receiving; generating; calculating and displaying” steps. The “computing device, display interface” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In regard to “training using a machine-learning process,” the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., computing device, display interface). Claim 11 has additional limitations (i.e., display interface). Looking to the specification, these components are described at a high level of generality (¶ 9; Computing device 104 may include any computing device 104 as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. Computing device 104 may include, be included in, and/or connect with a mobile device such as a mobile telephone or smartphone. Computing device 104 may include a single computing device 104 operating independently or may include two or more computing device 104 operating in concert, in parallel, sequentially or the like; two or more computing devices 104 may be included together in a single computing device 104 or in two or more computing devices 104. Computing device 104 may interface or connect with one or more additional devices as described below in further detail via a network interface device. Network interface device may be utilized for connecting computing device 104 to one or more of a variety of networks, and one or more devices. Examples of a network interface device include, but are not limited to, a network interface card (e.g., a mobile network interface card, a LAN card), a modem, and any combination thereof..). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate an improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-10 and 12-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate an improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20190286656 A1 to Yerva et al. in view of Pub. No.: US 20200152312 A1 to Connor in view of Pub. No.: US 20200065681 A1 to Wolf et al. in view of WO 2016050958 A1 to SOLARI SOREN.

As per Claim 1, Yerva et al. teaches a system for calculating a score for an edible in a display interface, the system comprising a computing device configured to:
-- determine an edible of interest relating to a user (see Yerva et al. paragraphs 5, 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234. The user profiles 232 include a profile data for each user of the health tracking system 100. Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user. In at least one embodiment, the consumable logs (e.g. mapping/charting) include a consumable diary/log for each user (which may also be referred to herein as a “food diary"). The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed. For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log. In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.);
-- receive nourishment information relating to the edible of interest to the user (see Yerva et al. paragraphs 5, 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234. The user profiles 232 include a profile data for each user of the health tracking system 100. Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user. In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a “food diary"). The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed. For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log. In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.);
-- …..using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data (see Yerva et al. paragraphs 5, 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234. The user profiles 232 include a profile data for each user of the health tracking system 100. Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user. In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a “food diary"). The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed. For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log. In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.); and 
-- display the cost to score ratio (e.g. data) within a display interface (see Yerva et al. paragraph 49; The I/O interface 304 is in communication with the display screen 302 and is configured to visually display graphics, text, and other data to the user via the display screen 302.).
Yerva et al. teaches performance profile and the nourishment information relating to the edible of interest, but fails to explicitly teach:
-- … training a score machine-learning process…;
-- generate a score, wherein generating the further comprises generating the score as a function of the score machine-learning process, wherein the score machine-learning process uses the ……. as an input, and outputs the score;
-- determine a cost associated with the edible; and
-- calculate a cost to score ratio as a function of the cost and the score.
Connor teaches a system for nutritional monitoring and management that can classify a type or quantity of a food or nutrient as being unhealthy based on one or more factors selected from the group consisting of: the type of food or nutrient and the cost of food (see Connor paragraph 271). Connor further teaches a system can automatically identify food item types and estimate food items quantities using logistic discrimination. In an example, a system can automatically identify food item types and estimate food items quantities using machine learning (see Connor paragraph 281). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Connor within the systems/methods as taught by references Yerva et al. with the motivation of providing a system that provides constructive feedback and/or incentives to help a person improve their nutritional intake. Such a system can also provide passive feedback and/or active stimuli to improve the person's dietary habits and health (see Connor paragraph 8).
Yerva et al. and Connor fail to teach:
-- generate a score, wherein the score uses an input, and outputs the score; and 
-- calculate a cost to score ratio as a function of the cost and the score.
Wolf et al. teaches using the technologies described herein, test data associated with the measurement and accuracy of nutritional responses recorded outside of a clinical setting are analyzed, scored, and/or adjusted to address detected inaccuracies. For example, test data associated with the measurement of nutritional responses for one or more biomarkers at home can be analyzed, provided with quality scores indicating a quality of the test data, and adjusted using the technologies described herein (see Wolf et al. paragraphs 11-12).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Wolf et al. with the systems/methods as taught by reference Yerva et al. and Connor with the motivation of providing test data technologies associated with the measurement of nutritional responses for one or more biomarkers, thereby improving the accuracy of test data collected outside of a clinical setting (Wolf et al. paragraph 11).
Yerva et al., Connor and Wolf et al. fail to explicitly teach:
-- calculate a cost to score ratio as a function of the cost and the score.
SOLARI SOREN teaches by applying Equation 1 to other measurable aspects of consumables, the disclosed system enables the calculation of a score that, for example, provides a diet optimized not only for nutrient consumption but for financial cost to obtain the component foods of the diet or for impact on the environment (see SOLARI SOREN paragraph 101).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Wolf et al. with the systems/methods as taught by reference Yerva et al., Connor and Wolf et al. with the motivation of providing a system ability to calculate nutritional health scores for differing quanta of consumables, such as for a particular ingredient, food, saleable item, meal, or diet, thereby advantageously providing the ability to combine varying quantities of food into a single, scoreable quantity (see SOLARI SOREN paragraph 130).

As per Claim 2, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein the computing device is configured to calculate a performance profile associated with the user (see Yerva et al. paragraphs 53; Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored.).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 2, wherein the performance profile comprises a biological extraction (see Wolf et al. paragraph s 11-12; Using the technologies described herein, test data associated with the measurement and accuracy of nutritional responses recorded outside of a clinical setting are analyzed, scored, and/or adjusted to address detected inaccuracies. For example, test data associated with the measurement of nutritional responses for one or more biomarkers at home can be analyzed, provided with quality scores indicating a quality of the test data, and adjusted using the technologies described herein.).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 2, wherein the performance profile comprises a questionnaire (see Wolf et al. paragraph 13; The measured biomarkers can include many different types of health data such as microbiome data which may be referred to herein as “biome data”, blood data, glucose data, lipid data, nutrition data, wearable data, genetic data, biometric data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ), objective health data (e.g., age, sex, height, weight, medical history, . . . ), as well as other types of data. Generally, “health data” can refer to any psychological, subjective and/or objective data that relates to and is associated with one or more individuals. The health data might be obtained through testing, self-reporting, and the like. Some biomarkers change in response to eating food, such as blood glucose, insulin, c-peptides and triglycerides and their lipoprotein components.).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein the edible of interest is determined as a function of a user dietary habit (see Yerva et al. paragraphs 5, 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234. The user profiles 232 include a profile data for each user of the health tracking system 100. Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user. In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a “food diary"). The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed. For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log. In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.).
	The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein nourishment information comprises a caloric input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218). The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities. The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 8, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein nourishment information comprises a nutrient input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218). The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities. The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein the computing device is further configured to:
-- generate a dietary classifier, wherein the dietary classifier uses the edible of interest as an input, and outputs a dietary label using a classification process (see Wolf et al. paragraph 172; ... all or a portion of the food data can be provided to a classifier/scorer 126 to generate the score(s) for the food data. In some configurations, the data accuracy service 120 utilizes one or more machine learning mechanisms to generate the score(s). In other configurations, all or a portion of the food data can be reviewed by a data analyst. For instance, a data analyst may utilize a GUI, such as user interface 104B, or some other interface to analyze the data and generate and/or provide the quality score(s).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein the computing device is further configured to:
-- calculate a cost to score ratio for a first edible; calculate a second cost to score ratio for a second edible (see SOLARI SOREN paragraph 101).
-- chart the first cost to score ratio as a function of the second cost to score ratio (see Yerva et al. paragraph 39; In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a “food diary”). The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data associated with the food consumed. For example, the consumable diary/log may allow the user to enter particular consumable that is consumed by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.); and 
-- display the first cost to score ratio as a function of the second cost to score ratio within the display interface (see Yerva et al. paragraph 49; The I/O interface 304 is in communication with the display screen 302 and is configured to visually display graphics, text, and other data to the user via the display screen 302.).
The obviousness of combining the teachings of Yerva et al., Connor, Wolf et al. and SOLARI SOREN are discussed in the rejection of claim 1, and incorporated herein.

Claims 11-15 and 17-20 are directed to a method. Claims 11-15 and 17-20 recite the same or substantially similar limitations as those addressed above for Claims 1-5 and 7-10. Claims 11-15 and 17-20 are therefore rejected for the same reasons as set forth above for Claims 1-5 and 7-10 respectively. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerva et al., Connor, Wolf et al. and SOLARI SOREN as applied to claims 1-5, 7-15 and 17-20 above, and further in view of Pub. No.: US 20180082038 A1 to Blair, Il et al.

As per Claim 6, Yerva et al., Connor, Wolf et al. and SOLARI SOREN teach a system of claim 1, wherein the computing device is further configured to: 
-- receive a user selection containing the edible of interest (see Wolf et al. paragraph 144;The food data 304 includes data that is associated with the food for which a nutritional response is being measured. The food data 304 can be input by the user either manually and/or automatically. For example, the user may select the food for a particular test from a menu or some other interface.).
Yerva et al., Connor, Wolf et al. and SOLARI SOREN fail to teach a system of claim 1, wherein the computing device is further configured to: 
-- receive an element of user geolocation data; 
-- identify a plurality of edibles as a function of the element of user geolocation data;
-- display the plurality of edibles within the display interface; and 
Blair, Il et al. teaches pre-selected action by the action module 111 may vary, depending on the particular action selected. The types of actions that may be performed by the action module 111 may include scheduling a delivery of a consumable product, scheduling a pickup of the consumable product, adding the consumable product a virtual list maintained by the computer system 101 or a remotely accessible computer system, displaying an alert indicating the user of the depletion of the consumable
product, queuing the consumable product for purchase at a local store as a function of the computer system's 101 geolocation or displaying a reminder to the user as a function of the computer system's geolocation (see Blair, Il et al. Figure 6 and paragraph 54).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Blair, Il et al. with the systems/methods as taught by reference Yerva et al., Hadad and Wolf et al. with the motivation of providing based on the user's location, a transition of a pickup request and profile information to the selected store thereby, arranging the pickup as agreed upon by the user (Blair, Il et al. paragraph 83).

Claim 16 is directed to a method. Claim 16 recites the same or substantially similar limitations as those addressed above for Claim 6. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 6 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20190295440 A1 to Hadad; Systems and methods that can continuously collect a vast amount of data (e.g., ingredients in a dish, nutrition information, glucose levels, blood pressures, temperature, etc.) from discrete sources, analyze and restructure the data into a common format, assess and predict correlations between an individual's consumed foods and biomarkers, and provide personalized nutrition recommendations based on the individual's health and metabolic state at any given time.
Pub. No.: US 20050182659 A1 to Huttin; Certain examples disclosed herein relate generally to methods, systems and devices for predicting health care treatment shifts and/or for selecting a health care decision. More particularly, certain examples relate to methods, systems and devices that generate cost sensitivity indices for use in predicting health care treatment shifts and/or selecting a heath care decision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626  


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626